PER CURIAM.
Edward Kuerze purchased at Sheriff’s sale a 99 year lease on certain real estate. Kate Kov-erman prosecuted this action to forfeit the lease, charging that Kuerze failed to pay the ground rent and taxes; failed to keep the property insured; and that he permitted the building to become and remain out of repair.
Ihe lease provides that the lessors, their heirs and assigns will at any time after the expiration of 30 days written notice, etc., convey said premises to said lessees, his heirs, successors or assigns by a good and sufficient deed of general warranty, with release of dower upon payment to them of $3600.
Upon trial in the Court of Appeals, Kuerze, in open court, tendered the purchase price, the accrued rents, with interest, and all payments due on said lease. Koverman admitted tender but stated he had no authority to accept it. The Court of Appeals held:
1. The tepder so made is such as to relieve Kuerze of the necessity of giving written notice of his intention to acquire the property under the option.
¿. A transfer will not be ordered until after the 30 day period provided in the lease, as there is no provision for any obligation to transfer, except after 30 days; inasmuch as Kuerze does not plead nor pray for specific performance.
3. On the record, while there has been a technical breach of the covenant to keep the property in repair, equity should relieve against a forfeiture under the circumstances of the case.
4. Decree may be taken denying forfeiture of the lease, upon payment of all installments of rent and prompt compliance with the covenant to keep premises in repair, and payment of costs in this action.
Case will be retained for further disposition.